


110 HR 1910 IH: Decent Working Conditions and Fair

U.S. House of Representatives
2007-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1910
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2007
			Mr. Michaud (for
			 himself and Mr. Smith of New Jersey)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Armed Services,
			 Oversight and Government
			 Reform, Rules,
			 Energy and Commerce, and
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Tariff Act of 1930 to prohibit the import,
		  export, and sale of goods made with sweatshop labor, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Decent Working Conditions and Fair
			 Competition Act.
		2.Findings and purposes
			(a)FindingsCongress makes the following
			 findings:
				(1)Violations of core labor standards, as
			 defined under the laws of the United States and the International Labor
			 Organization, are widespread in factories that produce goods for sale in the
			 United States.
				(2)Factories that violate core labor standards
			 are commonly referred to as sweatshops.
				(3)Subjecting factory workers to sweatshop
			 conditions that violate core labor standards is morally offensive to the
			 American people both in their roles as consumers and as investors, and is
			 degrading to workers forced to labor under sweatshop conditions.
				(4)Workers have a right to be free of
			 sweatshop working conditions.
				(5)Consumers have a right to know that the
			 goods they purchase are not produced in sweatshops.
				(6)Businesses have a right to be free from
			 competition with companies that use sweatshop labor.
				(7)Shareholders have a right to know that
			 their investments are not supporting sweatshop labor.
				(8)It is a deceptive trade practice and a form
			 of unfair competition for a business to sell sweatshop goods.
				(9)Prohibiting the sale, manufacture, offer
			 for sale, transportation, and distribution of sweatshop goods, regardless of
			 the source of the goods, is consistent with the international obligations of
			 the United States because the prohibition applies equally to domestic and
			 foreign products and avoids any discrimination among foreign sources of
			 competing products.
				(b)PurposesThe purposes of this Act are to—
				(1)prohibit the import, export, or sale of
			 goods made in factories or workshops that violate core labor standards;
			 and
				(2)prohibit the procurement of sweatshop goods
			 by the United States Government.
				3.Definition of core labor standards
			(a)In generalIn this Act, the term core labor
			 standards means—
				(1)the right of association;
				(2)the right to organize and bargain
			 collectively;
				(3)a prohibition on the use of any form of
			 forced or compulsory labor;
				(4)a minimum age for the employment of
			 children; and
				(5)acceptable conditions of work with respect
			 to minimum wages, hours of work, and occupational safety and health.
				(b)Acceptable conditionsFor purposes of subsection (a)(5),
			 acceptable conditions of work shall be determined by the laws, regulations, or
			 competent authority of the country where the labor is performed.
			ITariff Act of 1930
			101.Importation and sale of sweatshop goods
			 prohibitedSection 307 of the
			 Tariff Act of 1930 (19 U.S.C. 1307) is amended to read as follows:
				
					307.Prohibition on import and sale of
				convict-made goods and sweatshop goods
						(a)DefinitionsIn this section:
							(1)Convict-made goodThe term convict-made good
				means any good, ware, article, or merchandise mined, produced, or manufactured
				wholly or in part in any foreign country by convict labor.
							(2)Sweatshop
				goodThe term sweatshop
				good means any good, ware, article, or merchandise mined, produced, or
				manufactured wholly or in part in violation of core labor standards as defined
				in section 3 of the Decent Working Conditions and Fair Competition Act.
							(b)ProhibitionsIt is unlawful for any person to—
							(1)import into the United States any
				convict-made good;
							(2)import into, or export from, the United
				States any sweatshop good; or
							(3)introduce into commerce, sell, trade, or
				advertise in commerce, offer to sell, or transport or distribute in commerce in
				the United States, any sweatshop
				good.
							.
			102.Waiver authority
				(a)In generalThe President, for reasons of national
			 interest, may recommend that the application of section 201 of this Act or
			 section 307(b) (2) and (3) of the Tariff Act of 1930 (19 U.S.C. 1307) be waived
			 in connection with the goods of any country with respect to 1 or more of the
			 principles and rights defined as core labor standards in section 3 of this Act.
			 Any such recommendation shall—
					(1)be transmitted to the House of
			 Representatives and the Senate setting forth the President’s reasons for the
			 waiver;
					(2)include, for each waiver recommendation, a
			 determination that the waiver is necessary to protect the national interest of
			 the United States; and
					(3)include, for each principle or right for
			 which a waiver is recommended, an explanation of why the President recommends
			 waiving application of that principle or right.
					(b)Period of waiverA waiver under this section shall be
			 effective for a 12-month period unless Congress enacts a joint resolution
			 described in subsection (c).
				(c)Joint resolution requirements and
			 procedures
					(1)Resolution describedFor purposes of this subsection, the term
			 resolution means only a joint resolution of the two Houses of
			 Congress, the matter after the resolving clause of which is as follows:
			 That Congress does not approve the waiver of section 201 of the Decent
			 Working Conditions and Fair Competition Act or section 307(b) (2) and (3) of
			 the Tariff Act of 1930 (19 U.S.C. 1307) recommended by the President to
			 Congress on _______ with respect to the application of _______ to the goods
			 of_______., with the first blank space being filled with the
			 appropriate date, the second blank space being filled with the principle or
			 right to be waived, and the third blank space being filled with the name of the
			 country with respect to which the waiver of authority is disapproved.
					(2)Application of procedural
			 provisionsThe provisions of
			 section 152 (b) through (f) of the Trade Act of 1974 (19 U.S.C. 2192 (b)
			 through (f)) shall apply to resolutions described in paragraph (1).
					(3)Approval by congressIf Congress approves the joint resolution,
			 Congress shall send the resolution to the President before the end of the
			 90-day period beginning on the date that Congress receives the waiver
			 recommendation described in subsection (a).
					(4)Effect
			 of vetoIf the President
			 vetoes the joint resolution, the resolution is enacted into law if each House
			 of Congress votes to override the veto on or before the later of the last day
			 of the 90-day period referred to in paragraph (3) or the last day of the 15-day
			 period, excluding any day described in section 154(b) of the Trade Act of 1974
			 (19 U.S.C. 2194(b)), beginning on the date Congress receives the veto message
			 from the President.
					(5)IntroductionA joint resolution to which this subsection
			 applies may be introduced at any time on or after the date the President
			 transmits to Congress the waiver recommendation described in subsection
			 (a).
					(d)Termination or extension of
			 waiverA waiver with respect
			 to the goods of any country terminates on the day after the waiver authority
			 granted by this subsection ceases to be effective with respect to such country,
			 unless an extension of the waiver authority is granted. The President may
			 recommend an extension of the waiver authority in the same manner as the
			 original recommendation, except that the President may not recommend an
			 extension later than the date that is 30 days before the waiver authority
			 expires. The President may, at any time, terminate by Executive order any
			 waiver under this section.
				IIFederal Trade Commission
			201.Violation of Federal Trade Commission
			 Act
				(a)In generalIt is unlawful for any person to introduce
			 into commerce, sell, trade, or advertise in commerce, offer to sell or
			 transport or distribute in commerce any sweatshop good.
				(b)Sweatshop
			 goodFor purposes of this
			 title, the term sweatshop good means any good, ware, article, or
			 merchandise mined, produced, or manufactured wholly or in part in violation of
			 core labor standards, as defined in section 3 of this Act.
				(c)Enforcement
					(1)In generalThe Federal Trade Commission shall enforce
			 the provisions of this section with respect to the prohibitions under
			 subsection (a) as if the violation were an unfair or deceptive act or practice
			 proscribed under section 18(a)(1)(B) of the Federal Trade Commission Act (15
			 U.S.C. 57a(a)(1)(B)).
					(2)Actions by the CommissionThe Commission shall prevent any person
			 from violating this title in the same manner, by the same means, and with the
			 same jurisdiction, powers, and duties as though all applicable terms and
			 provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were
			 incorporated into and made a part of this title. Any person that violates the
			 provisions of this title shall be subject to the penalties and entitled to the
			 privileges and immunities provided in the Federal Trade Commission Act in the
			 same manner, by the same means, and with the same jurisdiction, power, and
			 duties as though all applicable terms and provisions of the Federal Trade
			 Commission Act were incorporated into and made a part of this title.
					(3)InvestigationsNotwithstanding any other provision of law,
			 the Federal Trade Commission shall investigate any complaint received from a
			 worker alleging a violation of this title with respect to a good, ware,
			 article, or merchandise produced by that worker.
					(4)RegulationsNot later than 180 days after the date of
			 the enactment of this Act, the Federal Trade Commission shall publish rules to
			 carry out the provisions of this title.
					202.Private right of action
				(a)Private suitsA person with standing to sue under
			 subsection (c) may bring a civil action against any seller of goods, wares,
			 articles, or merchandise on grounds of violation of section 201.
				(b)JurisdictionThe United States district courts shall
			 have jurisdiction, without regard to the amount in controversy or the
			 citizenship of the parties, to enforce this section.
				(c)Standing to sueThe following persons have standing to sue
			 under this section:
					(1)Competitors of the retailer of any good,
			 ware, article, or merchandise sold in violation of section 201.
					(2)Investors of the retailer of any good,
			 ware, article, or merchandise sold in violation of section 201.
					(3)Any employee of a person against whom an
			 enforcement action has been brought for a violation of section 307 of the
			 Tariff Act (19 U.S.C. 1307), as amended by this Act.
					(4)Any labor organization representing
			 employees of the manufacturer or contractor or representing employees in the
			 same industry or sector.
					(5)Any human rights organization whose
			 purpose, in whole or in part, is to promote the enforcement of international
			 labor rights and standards.
					(d)Damages; injunctive relief; attorney costs
			 and fees
					(1)DamagesWhen a violation of section 201 is
			 established in any civil action arising under this section, the plaintiff shall
			 be entitled to recover $10,000 or the fair market value of the goods, whichever
			 is greater.
					(2)Injunctive reliefThe plaintiff may sue for injunctive relief
			 against threatened loss or damage due to a violation of section 201.
					(3)Costs
			 and feesThe court shall
			 award the cost of the suit, including reasonable attorneys’ fees, to a
			 prevailing plaintiff.
					(e)Interagency cooperationAll Federal departments and agencies shall
			 cooperate with the Commissioner of the United States Customs and Border
			 Protection and the Federal Trade Commission, to the extent practicable in the
			 enforcement of this title.
				(f)List of violators; disclosure and
			 publication by Federal trade commissionOn January 1 and July 1 of each year, the
			 Federal Trade Commission shall publish in the Federal Register and post on an
			 Internet website the following information:
					(1)An alphabetical list of the name, address,
			 and chief executive officer of each person that has, during the 2 years prior
			 to publication, violated the provisions of this title, along with a summary
			 description of each violation and the cumulative number of violations by each
			 person on the list.
					(2)A detailed description of each violation
			 that includes the following information:
						(A)The name, address, and chief executive
			 officer of each violator.
						(B)The circumstances under which core labor
			 standards, as defined in section 3 of this Act, were violated in the course of
			 the mining, production, or manufacturing of the goods in question.
						IIIGovernment procurement
			301.Government procurement of sweatshop goods
			 prohibited
				(a)Amendment to federal property and
			 administrative services act of 1949Title III of the Federal Property and
			 Administrative Services Act of 1949 (41 U.S.C. 251 et seq.) is amended by
			 adding at the end the following new section:
					
						318.Prohibition on procurement of sweatshop
				goods
							(a)Certification requirementThe head of an executive agency shall
				ensure that each covered contract entered into by such official for the
				procurement of property includes a clause that requires the contractor—
								(1)to certify to the contracting officer that
				the contractor has made a good faith effort to determine whether any product
				furnished under the contract is a sweatshop good, and that, on the basis of
				those efforts, the contractor is unaware that any such product is a sweatshop
				good; and
								(2)to cooperate fully in providing reasonable
				access to the contractor’s records, persons, or premises if requested by the
				contracting agency, the Department of Homeland Security, or the Department of
				Justice for the purpose of determining whether any product furnished under the
				contract is a sweatshop good.
								(b)InvestigationsWhenever a contracting officer of an
				executive agency has reason to believe that a product furnished under a covered
				contract is a sweatshop good, the head of the executive agency shall refer the
				matter for investigation to the Inspector General of the executive agency and,
				as the head of the executive agency or the Inspector General determines
				appropriate, to the Attorney General and the Secretary of Homeland
				Security.
							(c)Remedies
								(1)In generalThe head of an executive agency may impose
				remedies as provided in this subsection if the head of the executive agency
				finds that the contractor—
									(A)has furnished under a covered contract a
				product that is a sweatshop good;
									(B)has submitted a false certification under
				subsection (a)(1); or
									(C)has failed to cooperate with an
				investigation under this section.
									(2)Termination of contractThe head of an executive agency may
				terminate a covered contract on the basis of a finding of a violation that
				occurs under paragraph (1) after the date the requirements of this section are
				implemented through the amendment of the Federal Acquisition Regulation under
				sections 6 and 25 of the Office of Federal Procurement Policy Act (41 U.S.C.
				405 and 421).
								(3)Debarment and suspensionThe head of an executive agency may debar
				or suspend a contractor from eligibility for Federal contracts on the basis of
				a finding that the contractor has committed a violation described in paragraph
				(1). The debarment period may not exceed 3 years.
								(4)Inclusion on list of parties excluded from
				federal procurement and nonprocurement programsThe Administrator of General Services shall
				include on the List of Parties Excluded from Federal Procurement and
				Nonprocurement Programs maintained by the Administrator under part 9 of the
				Federal Acquisition Regulation each contractor that is debarred, suspended,
				proposed for debarment or suspension, or declared ineligible by the head of an
				executive agency on the basis that the contractor has committed a violation
				under paragraph (1).
								(5)Remedies not exclusiveThis section shall not be construed to
				limit the use of other remedies available to the head of an executive agency or
				any other official of the Federal Government on the basis of a finding under
				paragraph (1).
								(d)DefinitionsIn this section:
								(1)Covered contractThe term covered contract
				means a contract for a total amount in excess of the micro-purchase threshold,
				as that term is defined in section 32(f) of the Office of Federal Procurement
				Policy Act (41 U.S.C. 428(f)).
								(2)Sweatshop
				goodThe term sweatshop
				good means all goods, wares, articles, and merchandise mined, produced,
				or manufactured wholly or in part in violation of core labor standards, as
				defined in section 3 of the Decent Working Conditions and Fair Competition
				Act.
								.
				(b)Amendment to title 10, United States
			 Code
					(1)In generalChapter 137 of title 10, United States
			 Code, is amended by adding at the end the following new section:
						
							2334.Prohibition on procurement of sweatshop
				goods
								(a)Certification requirementThe head of an agency shall ensure that
				each covered contract entered into by such official for the procurement of
				property includes a clause that requires the contractor—
									(1)to certify to the contracting officer that
				the contractor has made a good faith effort to determine whether any product
				furnished under the contract is a sweatshop good, and that, on the basis of
				those efforts, the contractor is unaware that any such product is a sweatshop
				good; and
									(2)to cooperate fully in providing reasonable
				access to the contractor’s records, persons, or premises if requested by the
				contracting agency, the Department of Homeland Security, or the Department of
				Justice for the purpose of determining whether any product furnished under the
				contract is a sweatshop good.
									(b)InvestigationsWhenever a contracting officer of an agency
				has reason to believe that a product furnished under a covered contract is a
				sweatshop good, the head of the agency shall refer the matter for investigation
				to the Inspector General of the agency and, as the head of the agency or the
				Inspector General determines appropriate, to the Attorney General and the
				Secretary of Homeland Security.
								(c)Remedies(1)The head of an agency may impose remedies
				as provided in this subsection if the head of the agency finds that the
				contractor—
										(A)has furnished under a covered contract a
				product that is a sweatshop good;
										(B)has submitted a false certification under
				subsection (a)(1); or
										(C)has failed to cooperate with an
				investigation under subsection (b).
										(2)The head of an agency may terminate a
				covered contract on the basis of a finding of a violation that occurs under
				paragraph (1) after the date the requirements of this section are implemented
				through the amendment of the Federal Acquisition Regulation under sections 6
				and 25 of the Office of Federal Procurement Policy Act (41 U.S.C. 405 and
				421).
									(3)The head of an agency may debar or suspend
				a contractor from eligibility for Federal contracts on the basis of a finding
				that the contractor has committed a violation described in paragraph (1). The
				debarment period may not exceed 3 years.
									(4)The Administrator of General Services shall
				include on the List of Parties Excluded from Federal Procurement and
				Nonprocurement Programs maintained by the Administrator under part 9 of the
				Federal Acquisition Regulation each contractor that is debarred, suspended,
				proposed for debarment or suspension, or declared ineligible by the head of an
				agency on the basis that the contractor has committed a violation under
				paragraph (1).
									(5)This section shall not be construed to
				limit the use of other remedies available to the head of an agency or any other
				official of the Federal Government on the basis of a finding under paragraph
				(1).
									(d)DefinitionsIn this section:
									(1)The term covered contract
				means a contract for a total amount in excess of the micro-purchase threshold,
				as that term is defined in section 32(f) of the Office of Federal Procurement
				Policy Act (41 U.S.C. 428(f)).
									(2)The term sweatshop good means
				all goods, wares, articles, and merchandise mined, produced, or manufactured
				wholly or in part in violation of core labor standards, as defined in section 3
				of the Decent Working Conditions and Fair Competition
				Act.
									.
					(2)Clerical amendmentThe table of contents at the beginning of
			 such chapter is amended by adding at the end the following new item:
						
							2334. Prohibition on
				procurement of sweatshop goods..
						
					(c)Implementation through the federal
			 acquisition regulationNot
			 later than 120 days after the date of the enactment of this Act, the Federal
			 Acquisition Regulatory Council shall amend the Federal Acquisition Regulation
			 issued under sections 6 and 25 of the Office of Federal Procurement Policy Act
			 (41 U.S.C. 405 and 421) to provide for the implementation of the requirements
			 of section 318 of the Federal Property of Administrative Services Act of 1949
			 and section 2334 of title 10, United States Code, as added by subsections (a)
			 and (b), respectively.
				(d)ReportNot later than 2 years after the
			 requirements of this section and of section 318 of the Federal Property of
			 Administrative Services Act of 1949 and section 2334 of title 10, United States
			 Code, as added by subsections (a) and (b), respectively, are implemented
			 through the amendment of the Federal Acquisition Regulation pursuant to
			 subsection (c), the Administrator of General Services, with the assistance of
			 other executive agencies, shall submit to the Office of Management and Budget a
			 report on the actions taken under such sections.
				IVEffect on State law
			401.Rule of constructionNothing in this Act or the amendments made
			 by this Act shall be construed to preempt any law of a State or political
			 subdivision of a State relating to labor standards required in the mining,
			 production, or manufacture of any good, ware, article, or merchandise purchased
			 by the State or political subdivision.
			
